Citation Nr: 1224055	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  06-07 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as secondary to Agent Orange exposure.


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February to August 1961 and from January 1965 to August 1985, to include service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.  In addition, the Veteran served with the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision by which the RO denied service connection for cause of the Veteran's death.  The appellant is the Veteran's surviving spouse. 

In August 2007, October 2009, and June 2011, this matter was remanded for additional development and adjudication.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era, and exposure to Agent Orange is presumed. 

2.  The Veteran died in January 2005; according to the death certificate, the cause of death was anoxic brain injury due to or as a consequence of hypotension, due to or as a consequence of bradycardia; he was being treated for metastatic oral cancer at the time of his death. 

3.  At the time of the Veteran's death in January 2005, service connection was in effect for posttraumatic stress disorder (PTSD), posttraumatic arthritis of the lumbosacral spine, tinnitus, hypertension, and bilateral hearing loss. 

4.  Oral cancer, to include squamous cell carcinoma of the tonsils or soft palate, is not recognized by VA as causally related to exposure to herbicides in Vietnam. 

5.  The disorder that resulted in the Veteran's death is unrelated to active duty service and is not shown to have manifested within a year of separation from service.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability that may be presumed to have been incurred in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in March 2006 that fully addressed all three notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Any defect as to the timing of the VCAA notice was cured because the RO readjudicated the claim in an August 2009 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice provided in June 2009 outlined the type of information mandated by the Court in Dingess.  Any defect as to the timing of the VCAA notice was cured because the RO readjudicated the claim in an August 2009 supplemental statement of the case.  See Prickett, 20 Vet. App. at 376-78 (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  

The Board is aware that the notice letters did not contain a statement of the disabilities for which service connection was in effect at the time of the Veteran's death.  The Board observes that VA's failure to notify the appellant of the Veteran's service-connected disabilities would not affect the essential fairness of the adjudication.  In this regard, the appellant has clearly demonstrated, as apparent from the hearing transcript, that she was aware that the Veteran was service connected for PTSD and hypertension and that he was exposed to Agent Orange in service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  She knew the official causes of the Veteran's death that were listed on the death certificate.  It is unclear whether she knew he was service-connected for posttraumatic arthritis of the lumbosacral spine or for bilateral hearing loss and tinnitus.  However, as the Veteran's death was due to brain anoxia, hypotension, and bradycardia following surgery for oral cancer, any lack of knowledge on the appellant's part regarding arthritis, hearing loss, or tinnitus is immaterial as these disorders relate to bodily systems not implicated in the Veteran's death.  Thus, a remand for compliance is not necessary.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran should be avoided).

VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA clinical records.  The death certificate is of record, and the appellant was provided an opportunity to set forth her contentions during the hearing before the undersigned.  VA medical opinions were obtained in furtherance of the claim.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Generally, service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran served continuously for ninety (90) or more days during a period of war, and if a malignant tumor became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, such as Agent Orange.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases have been associated with exposure to herbicide agents and will be presumed by VA to have been incurred in service even though there is no evidence of such disease during such period of service.  38 C.F.R. §§ 3.307(a), 3.309(e). 

In pertinent part, where a veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea), and soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (1994). 

In addition to the presumptive criteria, the appellant may establish service connection based on proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997). 

Factual Background 

The Veteran served in Vietnam during the Vietnam Era, so exposure to herbicides is presumed.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

At the time of his death, the Veteran was service-connected for PTSD rated 50 percent disabling, posttraumatic arthritis rated 40 percent disabling, tinnitus rated 10 percent disabling, hypertension rated 10 percent disabling, and for bilateral hearing loss rated zero percent disabling.  His combined disability rating was 80 percent beginning March 22, 2001.  Effective July 1, 2002, the Veteran was awarded a total disability rating based on individual unemployability (TDIU).  

In May 2004, the Veteran was referred to an ear, nose, and throat clinic due to a sore throat of a few weeks' duration.  Examination revealed the presence of a 1.5 centimeter ulceration of the anterior pillar of the tonsils on the right side.  A biopsy revealed ulcerated poorly differentiated carcinoma.  A December 2004 VA treatment note indicated that the Veteran was suffering from stage III squamous cell cancer of the right tonsil, status-post radiation therapy completed in July 2004, and that he developed a cancer recurrence in the soft palate.  In January 2005, the Veteran underwent a wide local excision of soft palate squamous cell carcinoma.  Later in January 2005, the Veteran died.  The death certificate listed the cause of death as anoxic brain injury, due to or as a consequence of hypotension, due to or as a consequence of bradycardia.  

In a July 2009 VA medical opinion was obtained regarding whether the cause of the Veteran's death was etiologically related to the service-connected lumbosacral spine disability.  The examiner stated after reviewing the claims file, the Veteran's death was due to metastatic oral cancer and was not caused by or a result of service-connected lumbosacral spine arthritis.

In another July 2009 VA medical opinion, the examiner noted that the Veteran's PTSD went untreated for many years and that the Veteran medicated with alcohol for a long time.  The examiner opined, however, that PTSD was not likely the cause of the Veteran's death and did not contribute to it.  There was no causal connection between the service-connected PTSD and the cause of the Veteran's death, according to the examiner.

The record contains a July 2009 VA medical opinion regarding the connection, if any, between the Veteran's service-connected hypertension and the cause of his death.  The examiner indicated that the Veteran had metastatic soft palate squamous cell carcinoma that spread to the lymph nodes and tonsils.  The examiner detailed the Veteran's January 2005 surgery and indicated that a few days later, his oxygen levels dropped.  Despite treatment, the Veteran died due to anoxia.  He was also hypotensive.  He was given medication to raise his blood pressure to no avail, and he expired.  

In a July 2009 VA medical opinion regarding the relationship, if any, between the Veteran's service-connected tinnitus and hearing loss and his death, the examiner simply stated that the Veteran's hearing loss was at least as likely as not due to the Veteran's in-service noise exposure.

The appellant contends that the Veteran's illnesses were primarily due to Agent Orange exposure as well as coping mechanisms the Veteran employed in connection with his service-connected PTSD.  A May 2004 VA progress note reflects that the Veteran had a smoking history of 100 packs of cigarettes a year, which he later reduced to half a pack a day, and that he drank three or four beers a day.

Discussion

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Board finds no reason to question the appellant's credibility.  She is not, however, shown to be competent to opine on the cause of the Veteran's death to include its relationship to service and presumed Agent Orange exposure therein.  Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board finds that the Veteran's death is not presumptively related to service under the provisions allowing presumptive service connection for certain chronic conditions manifesting to a compensable degree within a year of separation because the Veteran's malignant tumor manifested some two decades after he left service.  38 C.F.R. §§ 3.307, 3.309(a).

Next, the Board finds that service connection for the cause of the Veteran's death is not warranted presumptively based on Agent Orange exposure, as the causes of the Veteran's death as well as his fatal metastatic oral cancer are not listed in 38 C.F.R. § 3.309(e).  Only the conditions enumerated therein are subject to presumptive service connection for herbicide exposed veterans.  See Notice, 59 Fed. Reg. 341 (1994).

Finally, there is no other evidence of a link between the Veteran's death and any service-connected disability or other disability incurred in service.  A review of the service treatment records makes no reference to cancer of the mouth or any other form of cancer.  Competent VA medical opinions reflect no nexus between the service-connected PTSD, posttraumatic arthritis of the lumbosacral spine, or hypertension and the cause of the Veteran's death.  As to the service-connected hearing loss and tinnitus, although there is no opinion regarding their relationship with the cause of the Veteran's death, the record does not suggest, and the appellant does not contend, that either hearing loss or tinnitus contributed to the Veteran's metastatic oral cancer, bradycardia, hypotension, or anoxia.

In short, the Veteran's death is not linked to service presumptively or otherwise.  Since the conditions leading to the Veteran's death are not shown to be related to service, either directly or presumptively, service connection for the cause of the Veteran's death must be denied.  38 C.F.R. § §§ 3.303, 3.307, 3.309, 3.312.  In this case, the evidence is not in relative equipoise, in which case the appellant would prevail.  Rather, there is absolutely no competent medical evidence of a connection between any of the enumerated direct and contributory causes of death and service.  There being no evidence in support of the appellant's claim of service connection for the cause of the Veteran's death, the claim is denied.  


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
                                      A. C. MACKENZIE
                      Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


